Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/596236 
    
        
            
                                
            
        
    

Parent Data16596236, filed 10/08/2019 is a continuation of 15510498, filed 03/10/2017 ,now abandoned 15510498 is a national stage entry of PCT/US2015/049934 , International Filing Date: 09/14/2015PCT/US2015/049934 Claims Priority from Provisional Application 62050170, filed 09/14/2014




Claims 75-87 are pending.
No claim is allowed. 


Election of invention

Applicants elected group I, claims 75-86 with traverse.  Elected specific species of disease.  Applicant’s arguments in regards to traversal were fully considered but were not found persuasive.  Claim 87 is drawn to compounds of formula (1-1) or (1-2).  
Claim 75 is drawn to:
75. (New) A method of treating agitation and/or aggression in a subject with dementia, the method comprising administering to the subject in need thereof a combination of (i) deuterated dextromethorphan, or a pharmaceutically acceptable salt thereof, and (ii) quinidine, or a pharmaceutically acceptable salt thereof, wherein the dementia is of the Alzheimer'
the deuterated dextromethorphan is administered in an amount ranging from about 10 mg to about 200 mg per day; and

the quinidine is administered in an amount ranging from about 0.05 mg to less than about 50 mg per day.
As is clear both groups are different and different search is required to search all the invention.   Compounds of claim 87 will require a different search that claims 75-86.
It will be a burden on the examiner to search all the invention as one group. Restriction is maintained. 

Information Disclosure Statement

No IDS was filed in this application.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must 

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 75-86 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Berg (US 20130137714), Scott L. Harbeson et al. (MEDCHEM NEWS No. 2 May 2014, Pages 8-22, Deuterium Medicinal Chemistry: A New Approach to Drug Discovery and Development, 892 dated 02/13/2021) and Steven Schoenfeld et al. (Alzheimer's Association International Conference 2013, July 2013, Pages P757-P757, First published: 01 July 2013; Volume9, Issue 4S_Part_19, Poster Presentations P4–144, https://doi.org/10.1016/j.jalz.2013.05.1534,: Treatment of agitation in people with Alzheimer's dementia: Rationale for the clinical investigation of AVP‐923 (dextromethorphan/quinidine), 892 dated 02/13/2021). These references teaches a method of treating agitation and/or aggression in a subject with dementia, the method comprising administering to the subject in need thereof a combination of (i) deuterated dextromethorphan, or a pharmaceutically acceptable salt thereof, and (ii) quinidine, or a pharmaceutically acceptable salt thereof, wherein the dementia is of the Alzheimer's type which embraces Applicants claimed invention.   See the entire documents.

In regards to claims 75-85, James Berg teaches pharmaceutical compns. and methods for treating depression, anxiety  and neurodegenerative diseases and cognitive disorders, such as dementia and Alzheimer  's disease, by administering same are provided.  The composition comprises dextromethorphan in combination with Quinidine. (Abstract).

In regards to salts as in claims 78, Berg teaches quinidine and the dextromethorphan is in a form of a pharmaceutically acceptable salt selected from the group consisting of salts of alkali metals, salts of lithium, salts of sodium, salts of potassium, salts of alkaline earth metals, salts of calcium, salts of magnesium, salts of lysine, salts of N,N'-dibenzylethylenediamine, salts of chloroprocaine, salts of choline, salts of diethanolamine, salts of ethylenediamine, salts of meglumine, salts of procaine, salts of tris, salts of free acids, salts of free bases, inorganic salts, salts of sulfate, salts of hydrochloride, and salts of hydrobromide. [0020], [0021], [0022].
quinidine and the dextromethorphan in a form of a pharmaceutically acceptable salt selected from the group consisting of salts of alkali metals, salts of lithium, salts of sodium, salts of potassium, salts of alkaline earth metals, salts of calcium, salts of magnesium, salts of lysine, salts of N,N'-dibenzylethylenediamine, salts of chloroprocaine, salts of choline, salts of diethanolamine, salts of ethylenediamine, salts of meglumine, salts of procaine, salts of tris, salts of free acids, salts of free bases, inorganic salts, salts of sulfate, salts of hydrochloride, and salts of hydrobromide. [0041].
In regards to pharmaceutical salts as in claims 75-86, Berg teaches the combination of  quinidine sulfate and the dextromethorphan comprises dextromethorphan hydrobromide, and wherein an amount of quinidine sulfate administered comprises from about 30 mg/day to 60 mg/day and wherein an amount of dextromethorphan hydrobromide administered comprises from about 30 mg/day to about 60 mg/day. [0029].
Berg teaches that quinidine and the dextromethorphan in a form of a pharmaceutically acceptable salt selected from the group consisting of salts of alkali metals, salts of lithium, salts of sodium, salts of potassium, salts of alkaline earth metals, salts of calcium, salts of magnesium, salts of lysine, salts of N,N'-dibenzylethylenediamine, salts of chloroprocaine, salts of choline, salts of diethanolamine, salts of ethylenediamine, salts of meglumine, salts of procaine, salts of tris, salts of free acids, salts of free bases, inorganic salts, salts of sulfate, salts of hydrochloride, and salts of hydrobromide. [0041].
In regards to amounts ranging from 10 mg to 200 mg as in claim 75 and other ratios in claims 76-85, Berg teaches administration from 10 mg per day to about 200 mg per day of dextromethorphan per day in combination of about 1 mg to less than about 50 mg of quinidine per day to a patient in need thereof.  See claims 1-12 for various amounts overlaps with claimed amounts and ranges.  See also for amounts [0018], [0019], [0022] and [0024]-[0026], [0029], [0031].. . 
In regards to salts Berg teaches quinidine sulfate and dextromethorphan 
Therefore, in regards to salts Berg teaches salts of dextromethorphan and quinidine which includes alkali metal salts, hydrochloride, hydro bromides, sulfate salts.
	In regards to instant claim 82 drawn to various ratios of deuterated dextromethorphan and quinidine, Berg teaches the dextromethorphan and the quinidine are administered in a combined dose, and wherein a weight ratio of dextromethorphan to quinidine in the combined dose is about 1:1.25 or less  [0023], [0030].
In regards to various salts, Berg teaches quinidine and the dextromethorphan is in a form of a pharmaceutically acceptable salt selected from the group consisting of salts of alkali metals, salts of lithium, salts of sodium, salts of potassium, salts of alkaline earth metals, salts of calcium, salts of magnesium, salts of lysine, salts of N,N'-dibenzylethylenediamine, salts of chloroprocaine, salts of choline, salts of diethanolamine, salts of ethylenediamine, salts of meglumine, salts of procaine, salts of free acids, salts of free bases, inorganic salts, salts of sulfate, salts of hydrochloride, and salts of hydrobromide. [0028].  
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed would have reasonable expectation of success to optimize the dosage and amounts of dextromethorphan and quinidine for the treatment and management of Alzheimer’s and dementia or dementia of the Alzheimer’s type because Berg teaches that the magnitude of a prophylactic or therapeutic dose of dextromethorphan in combination with quinidine in the acute or chronic management of symptoms associated with neurodegenerative disorders, involuntary emotional expression disorder, depression, or anxiety can vary with the particular cause of the condition, the severity of the condition, and the route of administration. The dose and/or the dose frequency can also vary according to the age, body weight, and response of the individual patient. [0146].
A person skilled in the art would optimize the dosage especially when Berg teaches prophylactic or therapeutic dose of dextromethorphan in combination with quinidine in the acute or chronic management can vary with the particular cause of the condition, the 

Berg does not explicitly teach deuterated dextromethorphan as instantly claimed. 
 Harbeson dextromethorphan is deuterated for treating agitation, it teaches advantages of deuterated dextromethorphan is less susceptible to CYP2D6 catalyzed metabolism due to the deuterium isotope effect). Harbeson further discloses (p 19, para 3, quinidine acts as a pharmacokinetic booster by inhibiting CYP2D6, the major metabolic pathway in humans that converts dextromethorphan to dextromethorphan). To a person of ordinary in the art of treating symptoms of agitation in dementia

In regards to claim 75-86, Harbeson discloses the method the dementia is of the Alzheimer's type (para 3, 19). Harbeson et al. teaches a combination of dextromethorphan , or a pharmaceutically acceptable salt thereof, and quinidine , or a pharmaceutically acceptable salt thereof, for use in treating agitation and/or aggression and/or associated symptoms in a subject with dementia (para 3 on  page 19,  Alzheimer's disease)..
A person ordinary skilled at the time the invention was filed would have reasonable expectation to substitute deuterated dextromethorphan for natural dextromethorphan in the combination with quinidine in to enhance the bioavailability of dextromethorphan to the patient, because Harbeson teaches methods combination with quinidine for enhancing the pharmacokinetics of dextromethorphan. It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination of deuterated dextromethorphan and in combination with quinidine will enhance the activity and pharmacokinetics of dextromethorphan.

Harbeson et al, (Deuterium Medicinal Chemistry: A New Approach to Drug Discovery and Development, IDS) teaches using deuterated dexamethasone and quinidine for treating dementia. It teaches the beneficial effects of using detreated compounds.

In regards to claims 75-86, Harbeson discloses method of treating agitation and/or aggression and/or associated symptoms in a subject with dementia, Alzheimer's disease) comprising administering to the subject in need thereof dextromethorphan or a pharmaceutically acceptable salt thereof, in combination with quinidine (para 3, page 19), or a pharmaceutically acceptable salt thereof. Harbeson does not explicitly disclose the dextromethorphan is deuterated for treating agitation. However, Harbeson discloses (para 3, page 19) deuterated dextromethorphan is less susceptible to CYP2D6 catalyzed metabolism due to the deuterium isotope effect). Harbeson further discloses (para 3, page 19) quinidine acts as a pharmacokinetic booster by inhibiting CYP2D6, the major metabolic pathway in humans that converts dextromethorphan to dextrrohan).
It would have been obvious to substitute deuterated dextromethorphan for natural dextromethorphan in the combination of dextromethorphan and quinidine in order to further enhance the bioavailability of dextromethorphan to the patient, because Harbeson combination with quinidine of improving the pharmacokinetics of dextromethorphan.

In regards to claims 75-86, Harbeson discloses the method the dementia is of the Alzheimer's type (para 3, page 19). Haberson et al. teaches a combination of dextromethorphan , or a pharmaceutically acceptable salt thereof, and quinidine , or a pharmaceutically acceptable salt thereof, for use in treating agitation and/or aggression and/or associated symptoms in a subject with dementia ( para 3, page 19, Alzheimer's disease). 

In addition Schoenfeld et al. (Poster presentation P4-144, 2013, Alzheimer's Association International Conference 2013, July 2013) was included as a reference for additional support for the obviousness of claimed invention  because it teaches treatment of agitation in people with Alzheimer's dementia: Rationale for the clinical investigation of AVP‐923 (dextromethorphan/quinidine)).

aggression/agitation affect most patients during the course of AD, adversely impact quality of life of patients, families, and caregivers, and are associated with institutionalization. It teaches that dextromethorphan (DM) has multiple CNS pharmacologic properties including low‐affinity uncompetitive N‐methyl‐D‐aspartate (NMDA) antagonism, high‐affinity sigma‐1 agonism, voltage‐gated calcium channel antagonism, decreased potassium‐stimulated glutamate release, and serotonin reuptake inhibition. Clinical evidence suggests NMDA antagonists may reduce agitation in dementia while sigma‐1 receptor mediated pharmacology may play a role in dementia therapeutics and behavior modulation. Rapid CYP2D6‐mediated first‐pass metabolism of DM substantially limits CNS availability and therapeutic utility; however, combination with low dose Q (10mg) increases DM bioavailability (∼25‐fold). Evaluation of secondary outcomes in AVP‐923 pseudobulbar affect treatment studies suggests potential benefits of the DM/ quinidine (Q) combination in reducing agitation/aggression. Patients with at least moderate baseline symptom frequency (score≥2) showed changes in Neuropsychiatric Inventory (NPI) agitation/aggression domain, with mean (SD) improvements of 1.54(1.13) points DMQ 30/10mg (n=13), 1.77(0.83) DMQ 20/10mg (n=13), and 0.69(1.25) placebo (n=16; anova, P =0.0267). Changes in NPI severity and frequency x severity scores approached significance (P=0.0519; P=0.0608), and there were significant dose‐related effects on frequency, severity and frequency x severity scores. Based on the pharmacology and potential clinical effects of DM, a Phase 2a trial was initiated to test the hypothesis that AVP‐923 can provide therapeutic benefit for AD‐related agitation. (Abstract of poster presentation).
Since This double‐blind, placebo‐controlled 10‐week study will enroll approximately 200 AD patients with clinically significant agitation. Eligible participants must have Clinical Global Impression (CGI) of Agitation Severity ≥4, and MMSE of 8–24. Approximately 30 US centers are participating. AVP‐923/matching placebo will be titrated from 20/10mg to 30/10mg, twice daily.
To a person of ordinary in the art of treating symptoms of agitation in dementia.  See scheme 8.

    PNG
    media_image1.png
    192
    335
    media_image1.png
    Greyscale

See page 18, left col. 
Steven Schoenfeld et al. teaches AVP-786 is a combination of a deuterated dextromethorphan and ultra-low dose quinidine (that is planned for clinical development by Avanir Pharmaceuticals in treatment-resistant major depressive disorder. It teaches fixed-dose combination of dextromethorphan hydrobromide and quinidine sulfate (20 mg/10 mg).  Combinations of dextromethorphan and quinidine, referred to as AVP-923, the deuterated dextromethorphan in AVP-786 maintains the pharmacologic profile of dextromethorphan but is less susceptible to CYP2D6 catalyzed metabolism due to the deuterium isotope effect.   In a Phase 1 trial comparing AVP-923 to AVP-786, which has a substantially lower dose of quinidine but equivalent doses of dextromethorphan and deuterated dextromethorphan, AVP-786 provided essentially identical plasma levels of deuterated dextromethorphan compared to (nondeuterated) dextromethorphan from AVP-923. 65 Subsequently, Avanir announced that the FDA has agreed to an expedited development pathway for AVP-786, which would allow referencing of AVP-923 data to support AVP-786 development.(2nd para, left col. continued to right col. page 19).

A person ordinary skilled at the time the invention was filed would have reasonable expectation to substitute dextromethorphan to deuterated dextromethorphan for natural dextromethorphan in the combination with quinidine in to enhance the bioavailability of dextromethorphan to the patient, because Harbeson teaches the advantages of the methods in combination with quinidine for enhancing the pharmacokinetics of dextromethorphan. It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use 
Therefore, at the time the invention was filed the treatment of agitation in people with Alzheimer's dementia would have been obvious and using deuterated dextromethorphan for better results compared to non-deuterated dextromethorphan.
The findings were disclosed in rationale for the clinical investigation of AVP‐923 (dextromethorphan/quinidine).

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. Rapid CYP2D6‐mediated first‐pass metabolism of DM substantially limits CNS availability and therapeutic utility; however, combination with low dose Q (10mg) increases DM bioavailability (∼25‐fold). Evaluation of secondary outcomes in AVP‐923 pseudobulbar affect treatment studies suggests potential benefits of the DM/ quinidine (Q) combination in reducing agitation/aggression Based on the pharmacology and potential clinical effects of DM, a Phase 2a trial was initiated to test the hypothesis that AVP‐923 can provide therapeutic benefit for AD‐related agitation.
‐923 (DM/Q) for treating AD‐related agitation.
In regards to amounts, dosage or ranges Berg teaches the amounts of the combination as instantly claimed. Even if there is not such good guidance as provided by Berg, one skilled in the art would optimize the amounts as needed depending on patient’s condition and severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/SABIHA N QAZI/Primary Examiner, Art Unit 1628